       Case 5:21-mj-00009-JLT Document 14 Filed 03/16/21 Page 1 of 1


1
2
3
4
5
6
7
                                  UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,                   )      Case No: 5:21-MJ-00009 JLT
11                                               )
                     Plaintiff,                  )      ORDER APPOINTING COUNSEL
12                                               )
             vs.                                 )
13                                               )
     KEISEAN ROCKMORE,                           )
14                                               )
                     Defendant.                  )
15                                               )
16          The defendant has attested to his financial inability to employ counsel and wishes the
17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20          1.      W. Scott Quinlan is APPOINTED to represent the above defendant in this case
21   effective nunc pro tunc to March 15, 2021 in place of panel attorney, Alekxia L. Torres. This
22   appointment shall remain in effect until further order of this court.
23
24   IT IS SO ORDERED.
25
        Dated:     March 16, 2021                               /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
